Supreme Court of Florida
           ____________

    Nos. SC21-1635 & SC21-1636
            ____________

       MICHAEL LORUSSO,
           Petitioner,

               vs.

       STATE OF FLORIDA,
          Respondent.

       MICHAEL LORUSSO,
           Petitioner,

               vs.

       STATE OF FLORIDA,
          Respondent.
          ____________

          No. SC21-1736
           ____________

       MICHAEL LORUSSO,
           Petitioner,

               vs.

     MELTON HARRY LITTLE,
          Respondent.
          ____________
                           No. SC21-1737
                            ____________

                       MICHAEL LORUSSO,
                           Petitioner,

                                 vs.

                       MARGARET A. BECK,
                          Respondent.
                          ____________

                           No. SC21-1738
                            ____________

                       MICHAEL LORUSSO,
                           Petitioner,

                                 vs.

                        JAKE PILLSBURY,
                          Respondent.

                          March 17, 2022

PER CURIAM.

     Michael LoRusso, an inmate in state custody, filed five pro se

letters with this Court seeking orders sanctioning various former or

current assistant state attorneys and Sheriff Bob Gualtieri,

apparently in connection with his criminal cases. 1 By order dated




     1. We have jurisdiction. See art. V, § 3(b)(8), Fla. Const.


                                -2-
January 13, 2022, we treated the letters as petitions for writ of

mandamus and denied relief pursuant to Huffman v. State, 813 So.

2d 10, 11 (Fla. 2000), and citing Tyson v. Florida Bar, 826 So. 2d

265, 267-68 (Fla. 2002), while expressly retaining jurisdiction to

pursue possible sanctions against LoRusso. LoRusso v. State, No.

SC21-1635, 2022 WL 123641 (Fla. Jan. 13, 2022); LoRusso v.

State, No. SC21-1636, 2022 WL 123903 (Fla. Jan. 13, 2022);

LoRusso v. Little, No. SC21-1736, 2022 WL 123706 (Fla. Jan. 13,

2022); LoRusso v. Beck, No. SC21-1737, 2022 WL 123506 (Fla.

Jan. 13, 2022); LoRusso v. Pillsbury, No. SC21-1738, 2022 WL

123642 (Fla. Jan. 13, 2022); see also Fla. R. App. P. 9.410(a)

(Sanctions; Court’s Motion). We now find that LoRusso has failed to

show cause why he should not be barred, and we sanction him as

set forth below.

     LoRusso was convicted in the Sixth Judicial Circuit (Pinellas

County), case number 522020CF004126000APC, of aggravated

stalking and sentenced on April 14, 2021, to five years’

imprisonment. LoRusso began filing petitions in this Court on

August 20, 2020. Since that time and before filing the instant

cases, he had filed fourteen petitions relating to proceedings before


                                 -3-
the Sixth Judicial Circuit. These five additional petitions are no

different. We denied the petitions and directed LoRusso to show

cause why he should not be barred from filing any further requests

for relief and referred to the Department of Corrections for possible

disciplinary action pursuant to section 944.279, Florida Statutes

(2021).

     LoRusso filed a response to the order to show cause with

respect to Case Nos. 21-1636, SC21-1736, SC21-1737, and

SC21-1738. No response was filed pertaining to Case No.

SC21-1635. Upon due consideration of LoRusso’s response, we

conclude that it fails to show cause why sanctions should not be

imposed. Based on his persistent history of filing pro se petitions

that were meritless or otherwise inappropriate for this Court’s

review, LoRusso has abused the judicial process and burdened this

Court’s limited judicial resources. We further conclude that

LoRusso’s mandamus petitions filed in these cases are frivolous

proceedings brought before this Court by a state prisoner. See

§ 944.279(1), Fla. Stat. (2021).

     Accordingly, the Clerk of this Court is hereby instructed to

reject any future pleadings, petitions, motions, documents, or other


                                   -4-
filings submitted by Michael LoRusso that are related to case

numbers 522020CF004126000APC and 522019CF005991000APC,

unless such filings are signed by a member in good standing of The

Florida Bar. Counsel may file on LoRusso’s behalf if counsel

determines that the proceedings may have merit and can be

brought in good faith.

     Furthermore, because we have found LoRusso’s petitions to be

frivolous, we direct the Clerk of this Court, pursuant to section

944.279(1), Florida Statutes (2021), to forward a copy of this

opinion to the Florida Department of Corrections’ institution or

facility in which LoRusso is incarcerated.

     No motion for rehearing or clarification will be entertained by

the Court.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

Original Proceeding – Mandamus

Michael LoRusso, pro se, Polk City, Florida,

     for Petitioner

No appearance for Respondents



                                 -5-